2014 IL App (3d) 130792

                               Opinion filed November 4, 2014
     ______________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                A.D., 2014


     SOUAD GHANTOUS, Individually, and as         )  Appeal from the Circuit Court
     Administrator with Will Annexed of the Estate of
                                                  )  of the 10th Judicial Circuit,
     Camille I. Ghantous Revocable Trust Agreement)  Peoria County, Illinois.
     Dated April 4, 1999, and as Trustee of the Souad
                                                  )
     Ghantous Revocable Trust Agreement Dated     )
     April 8, 1999,                               )
                                                  )
                            Plaintiff-Appellant,  )
                    v.                            )  Appeal No. 3-13-0792
                                                  )  Circuit No. 12-CH-95
     ELIAS C. GHANTOUS, a/k/a Leo Ghantous,       )
     REGIONS BANK and HAYMEADOW                   )
     INVESTMENTS, LLC, an Illinois Limited        )
     Liability Corporation,                       )
                                                  )  Honorable Michael E. Brandt,
                            Defendants-Appellees. )  Judge, Presiding.
     ___________________________________________________________________________

     JUSTICE WRIGHT delivered the judgment of the court, with opinion.
     Justices Holdridge and O’Brien concurred in the judgment and opinion.
     ___________________________________________________________________________

                                            OPINION

¶1          The controversy in the case at bar was one of five lawsuits simultaneously pending in the

     Peoria County circuit court involving disputes between plaintiff Souad Ghantous (Souad) and/or

     her children. Defendant Leo Ghantous (Leo) is a party in all five cases and Souad is either
     named as a party plaintiff or beneficiary in two cases, namely, the instant chancery case, case

     No. 12-CH-95 and a pending probate case, case No. 10-P-100.

¶2          Even though Souad was not a named party in all five cases, she initiated settlement

     discussions with Leo by proposing a global settlement agreement to resolve all five pending

     cases. Souad’s proposal suggested the dismissal of four lawsuits with prejudice and dictated, in

     part, the conduct of the beneficiaries with respect to the administration of the probate estate.

¶3          According to Leo, he incorporated every one of the enforceable conditions his mother

     proposed into a written release and settlement agreement (Exhibit E), which his mother, Souad,

     refused to sign. Consequently, Leo simultaneously filed the identical “Motion to Enforce the

     Settlement Agreement” (Motion to Enforce) in all five pending cases. After two contested

     motion hearings, the trial court found the parties had reached a global release and settlement

     agreement affecting all five cases and ordered the parties to sign a modified release and

     settlement agreement (Exhibit G) prepared by Souad’s attorney. The court denied Souad’s

     motion to reconsider that ruling.

¶4          Souad appeals the order denying her request to reconsider the entry of the order enforcing

     the global release and settlement agreement in case No. 12-CH-95, alone. The same order

     enforcing the global release and settlement agreement has not been challenged in the other four

     cases and remains binding on all parties to the agreement, including Souad. Consequently, we

     are unable to effectuate the relief requested by Souad and dismiss the appeal according to the

     doctrine of mootness and the doctrine of release of errors.

¶5                                          BACKGROUND

¶6          On February 7, 2012, Souad Ghantous filed this chancery complaint against her son, Leo,

     alleging Leo breached a fiduciary duty. According to the complaint, Souad and Camille



                                                       2
     Ghantous were “elderly immigrants from Lebanon” who relied on their son, Leo, a licensed

     attorney, for both legal and financial advice. In addition to their son Leo, Souad and Camille had

     three more children: Elza, Ibrahim, and Antoun Ghantous. This controversy was one of five

     lawsuits simultaneously pending in the Peoria County circuit court involving disputes between

     Souad and/or three of her children, Leo, Elza, and Ibrahim, and the probate of Camille’s estate

     following his death in 2010.

¶7          In Camille’s probate case, case No. 10-P-100 -- In re Estate of Ghantous -- Souad was

     named administrator of Camille’s estate. Thereafter, Leo initiated the following three separate

     lawsuits involving financial disputes with his siblings: case No. 11-L-343 -- Ghantous v. Elza

     Ghantous; case No. 12-L-240 -- Ghantous v. Elza Ghantous; and case No. 12-L-287 -- Ghantous

     v. Elza and Ibrahim Ghantous.

¶8          On February 7, 2012, Souad initiated this chancery action against Leo; Leo’s company,

     Haymeadow Investments, LLC; and Regions Bank. In this complaint, Souad is named plaintiff,

     acting in three separate and distinct capacities: (1) as the “Administrator with Will annexed of

     the Estate of Camille I. Ghantous Revocable Trust Agreement dated April 4, 1999”; (2) as the

     “Trustee of the Souad Ghantous Revocable Trust Agreement dated April 8, 1999”; and (3)

     individually, on her own behalf.

¶9          The chancery complaint, filed by Souad, sought equitable relief and money damages

     against Leo for “Breach of Fiduciary Duty.” The complaint stated Leo persuaded his parents to

     personally borrow $1.1 million in January of 2007, using their own multiple properties as

     collateral, to contribute toward the purchase price of the Haymeadow Apartments as a “family

     business.” Souad, Camille, and Leo were to share ownership interests in the apartments in

     percentages that reflected their contributions toward the purchase of the property. According to



                                                      3
       this complaint, Leo breached a fiduciary duty to his parents when he drafted legal documents

       creating Haymeadow Investments, LLC (LLC), in his name alone as the only title holder to the

       newly acquired Haymeadow Apartments. The complaint alleged Leo’s actions were contrary to

       his verbal agreement with his elderly parents.

¶ 10          According to the complaint, the documents Leo prepared did not address the $1.1 million

       investment Souad and Camille made toward the purchase of the apartments, which they believed

       would be operated as a family business. Souad alleged in the complaint that Leo obtained a loan

       for the Haymeadow Apartments, excluding the $1.1 million paid by Souad and Camille, for

       $7,100,000. Souad and Camille’s $1.1 million investment came from a loan that was secured by

       Souad and Camille’s other real estate properties and not the Haymeadow Apartments. Thus, the

       complaint alleged Leo, through his LLC, solely obtained title to the Haymeadow Apartments

       while his parents became solely responsible to repay the $1.1 million loan for their contribution

       to the Haymeadow Apartments.

¶ 11          After Camille’s death in 2010, Souad first discovered that she and Camille did not have

       any ownership interest that corresponded to the percentage of funds they contributed to the

       purchase price of the Haymeadow Apartments. She made this discovery when she became the

       administrator of Camille’s estate in Peoria County case No. 10-P-100. The complaint in this

       chancery matter alleges Leo had partially repaid some money toward the $1.1 million loan, at the

       time of filing, leaving a remaining balance of $675,000.

¶ 12          In this chancery proceeding, Souad requested equitable relief by asking the court to place

       the Haymeadow Apartments into a constructive trust, naming Souad personally, together with

       Camille’s estate, as the equitable trustees, and ordering Leo to transfer all legal and equitable

       interests in these apartments to Souad and the estate of Camille. Souad also asked for money



                                                         4
       damages in the amount of $675,000, the unpaid balance of the loan, plus attorney fees and the

       costs of the lawsuit.

¶ 13           On April 8, 2013, the attorney representing Souad, in her triplicate capacities as plaintiff

       in this chancery action, sent a letter (the offer letter) to Leo’s attorney detailing terms for a

       proposed “global settlement agreement” to resolve the family disputes in the chancery action, the

       probate proceeding, and the three pending lawsuits among her children. This letter identified 10

       conditions 1 to be agreed upon by Leo and Souad, in her multiple legal capacities, and each one

       of her children in order to resolve and settle all pending lawsuits. Six of the ten enumerated

       conditions were specifically directed toward Leo. All of the conditions Souad proposed were

       outlined by her attorney in the offer letter as follows:

                             “1. The Camille I. Ghantous Revocable Trust Agreement dated May

                     6, 2003, as an amendment and restatement of the Camille I. Ghantous

                     Revocable Trust Agreement dated April 8, 1999 (‘the Trust’), shall remain in

                     full force and effect and Leo Ghantous (‘Leo’) agrees that he will not contest

                     the creation of said Trust, the amendment and restatement thereof, or any

                     actions taken by the Trustee in the administration of the Trust or actions taken

                     by Souad that are consistent with the terms of said Trust;

                             2. Leo shall voluntarily dismiss, with prejudice, all lawsuits he filed

                     against his sister, Elza Ghantous (‘Elza’), being Peoria County Case Numbers

                     11 L 343, 12 L 240 and 12 L 287, and further, Leo shall execute and deliver to

                     the undersigned a Full and Final Release whereby Elza and her children are

                     released from any and all liability for any act or cause of action Leo now has


               1
                   The 10 conditions were incorrectly numbered 1, 2, 3, 4, 5, 6, 7, 8, 6, and 7.


                                                           5
or may have against them up to the date the release is signed by him. Elza

will not object to the settlement otherwise set forth herein. Mutual releases

would be required to protect Leo;

       3. Leo shall voluntarily dismiss, with prejudice, his Petition for a

Citation on Behalf of Estate and Citation of [sic] Behalf of Estate filed on

November 29, 2010, in the above-referenced cause, Peoria County Case

Number 10 P. 100;

       4. Leo shall agree to the closing of the Estate of Camille I. Ghantous

pursuant to the current accountings which have been filed with the Probate

Court and, further, Leo agrees to waive any and all objections he has or may

have to said accounting;

       5. Upon the closing of the Estate of Camille I. Ghantous, all estate

assets shall be transferred to the aforementioned Trust;

       6. Subject to Probate Court approval, Souad Ghantous shall

voluntarily dismiss, with prejudice, the lawsuit she filed against Leo, being

Peoria County Case Number 12 CH 95;

       7. CNA Insurance Company shall pay all attorneys fees accrued and

unpaid to the Hinshaw & Culbertson, LLP, and attorneys fees in the amount

of $75,000.00 to Ghantous Law Offices, Ltd.;

       8. Leo shall not contest the amount of attorneys fees paid or to be paid

by the Estate of Camille I. Ghantous to the law firms of Williams, Williams &

Loeffel, P.C. and Cusack, Gilfillan & O’Day, LLC;




                                      6
                           6. [sic] [9.] Elza, Ibrahim Ghantous (‘Abe’), Antoun C. Ghantous

                    (‘Tony’) and Leo will support this settlement before the court, on behalf of

                    themselves and their descendants; and

                           7. [sic] [10.] Souad will support this settlement before the court.”

¶ 14            From April 8 through April 15, 2013, there were informal discussions between the

       attorneys regarding a written settlement agreement consistent with Souad’s offer letter. On April

       15, 2013, Leo’s attorney sent a draft release and settlement agreement incorporating the agreed

       terms for Souad’s signature. When Souad did not sign and return the proposed release and

       settlement agreement, Leo’s attorney filed the Motion to Enforce on June 12, 2013, in case No.

       12-CH-95 and all other pending cases, namely: case Nos. 10-P-100, 11-L-343, 12-L-240, and 12-

       L-287.

¶ 15            Souad filed her written response to the Motion to Enforce in this case, case No. 12-CH-

       95, and in all of the other pending cases: case Nos. 10-P-100, 11-L-343, 12-L-240, and 12-L-

       287. The response alleged that the parties had not reached an agreement since Leo’s proposed

       release and settlement agreement included language which deviated from Souad’s offer letter

       dated April 8, 2013.

¶ 16            The trial court held a hearing on Leo’s Motion to Enforce on June 28, 2013. The parties

       did not present any evidence, but both Leo’s and Souad’s attorneys were present in court and

       argued their respective positions.2 Following arguments, the court took the matter under

       advisement and, on July 1, 2013, entered a written order granting the Motion to Enforce. The




                2
                During her argument and in her response, Souad did not present any argument or
       authority that any clause in Leo’s release and settlement agreement constituted a restraint on her
       freedom of speech.


                                                         7
       court’s order is captioned, “In re Estate of Camille [I.] Ghantous” and lists case numbers “10 P.
100 [a]nd relating to 12 CH 95, 12 L 287, 11 L 343, and 12 L 240.”

¶ 17          In this order, the trial court adopted “the arguments, law, and application of law as set

       forth in the 6-12-13 filing by the moving party [Leo].” The court further found that Exhibit E,

       Leo’s draft release and settlement agreement, “sets forth all of the terms of the global settlement

       including a release of liability vis-à-vis CNA Insurance Company and the objecting parties.”

       The court also ordered all parties to execute the release and settlement agreement (Exhibit E) and

       to comply with its terms.

¶ 18          On July 25, 2013, Souad filed a motion to reconsider in this case and in case Nos. 10-P-

       100, 11-L-343, 12-L-240, and 12-L-287. Souad attached the July 1, 2013, order to her motion to

       reconsider. She alleged the court erred by entering its July 1, 2013, order requiring her to sign

       Leo’s release and settlement agreement (Exhibit E) rather than ordering the parties to accept and

       execute the language in her April 8, 2013, offer letter by signing the signature lines included in

       the letter. Souad’s motion to reconsider also included an attached document, drafted by her

       attorney and listed as Exhibit G, a modified release and settlement agreement. In her motion to

       reconsider, Souad asserted that her own Exhibit G “more accurately reflect[ed] the offer that was

       made in the letter dated April 8, 2013.”

¶ 19          In his written response, Leo again disputed the enforceability of the request to have CNA

       Insurance Company pay Leo’s fees, but agreed the mutual releases in Exhibit G were less “one-

       sided” and more accurately reflected the agreed terms of the April 8 letter. According to Leo’s

       argument, in her motion to reconsider, Souad conceded the parties had reached a global

       settlement agreement, as represented by her Exhibit G. Leo had no objection to the court




                                                        8
       entering an order compelling Leo, Souad, and the other parties to execute Souad’s Exhibit G,

       after deleting the paragraph requiring CNA Insurance Company to pay Leo’s attorney fees.

¶ 20            The court again found it could not compel CNA Insurance Company to pay Leo’s

       attorneys and/or his law firm for their fees in his case and, on September 24, 2013, the court

       entered an order, which included the case numbers and headings for all five cases, denying

       Souad’s motion to reconsider. After striking the provision with respect to the CNA Insurance

       Company’s payments, the court order directed the parties to execute the release and settlement

       agreement prepared by Souad’s attorney, Exhibit G, in all five cases. In that same order, the

       court dismissed this case (initiated by Souad individually, as administrator of her husband's

       estate, and as trustee of the revocable trust against Leo for breach of fiduciary duty) with

       prejudice, case No. 12-CH-95. In addition, pursuant to the same global release and settlement

       agreement, the court dismissed case Nos. 11-L-343, 12-L-240, and 12-L-287 (initiated by Leo as

       plaintiff against his siblings) with prejudice. The court entered the same order in all five cases,

       including case No. 10-P-100, the only case that was not immediately dismissed pursuant to the

       terms of the global release and settlement agreement that the court enforced.

¶ 21            Souad filed a notice of appeal in this case alone, case No. 12-CH-95, now before this

       court.

¶ 22                                          ANALYSIS

¶ 23            On appeal, Souad contends that the trial court erred when it ruled, as a matter of law, that

       the release and settlement agreement Leo submitted for Souad’s signature operated as an

       acceptance of the terms proposed by Souad in her April 8, 2013, written offer letter to settle all

       five pending cases. Souad argues Leo’s document, Exhibit E, did not mirror Souad’s proposed




                                                         9
       conditions for a global settlement of all cases and merely constituted Leo’s counteroffer, which

       Souad found unacceptable.

¶ 24          At the onset, Leo asserts this court must “decline to exercise” its appellate jurisdiction

       because the doctrines of mootness, collateral estoppel, res judicata, and release of errors

       preclude appellate review. In support of this contention, Leo asserts that all five cases were

       functionally consolidated in the trial court for purposes of settlement and Souad must comply

       with the same global release and settlement agreement (Exhibit G) pursuant to the same court

       order entered in the four other cases, case Nos. 10-P-100, 11-L-343, 12-L-240, and 12-L-287.

¶ 25          Souad disagrees that the five lawsuits were functionally consolidated in the trial court for

       purposes of settlement. Even assuming, arguendo, that Souad is correct and the five cases were

       not functionally consolidated for settlement purposes, Leo makes a very compelling argument

       that this court cannot effectuate the relief that Souad has requested in this appeal on at least two

       grounds. We first consider the doctrine of mootness.

¶ 26                                          I. Mootness

¶ 27          Illinois courts have long held that an appeal is considered moot where events occur that

       make it impossible for the appellate court to grant effectual relief or where the issues have ceased

       to exist. Dixon v. Chicago & North Western Transportation Co., 151 Ill. 2d 108, 116 (1992); In

       re Tekela, 202 Ill. 2d 282, 292-93 (2002). As discussed below, when the trial court entered an

       order simultaneously enforcing the same global release and settlement agreement in this case,

       case No. 12-CH-95, and case No. 10-P-100, such an event occurred that makes it impossible for

       this court to effectuate the relief Souad seeks in this chancery action without seeking similar,

       simultaneous relief in the probate action. Significantly, the record on appeal reveals Souad and

       Leo are both parties in the pending probate action as well as parties in the chancery proceeding



                                                        10
       subject to this appeal. In fact, Souad filed this chancery complaint alleging Leo breached his

       fiduciary duty to his parents, Souad and Camille. She initiated this lawsuit in her individual

       capacity and in the capacity as the administrator of her husband's estate and trustee of the

       revocable trust. Souad’s chancery complaint is tied directly to the pending probate proceedings.

¶ 28          It is undisputed Souad has not initiated an interlocutory appeal concerning the

       enforceability of the global release and settlement agreement in case No. 10-P-100 and has not

       requested a stay of the court order enforcing that agreement with respect to the estate. In other

       words, to date, Souad has not sought to avoid the impact of the release and settlement agreement

       with respect to case No. 10-P-100.

¶ 29          This procedural circumstance is important to the outcome of this issue because paragraph h

       of Exhibit G (which the court’s order enforced in case No. 10-P-100) mandates that “SOUAD ***

       will support this settlement before the court, on behalf of [herself] and [her] descendants.” 3

       Moreover, paragraph f of the same Exhibit G, filed in all five cases, also requires Souad to dismiss

       the complaint in this case with prejudice, case No. 12-CH-95. Further, pursuant to the global

       release and settlement agreement, which also pertains to case No. 10-P-100 (and the other four

       cases), the trial court entered an order on September 24, 2013, dismissing the complaint in the case

       at bar with prejudice pursuant to the terms of the release and settlement agreement itself.

¶ 30          Thus, even if this court directs the trial court to vacate the order enforcing the global

       release and settlement agreement entered in case No. 12-CH-95, thereby vacating the court order

       dismissing this lawsuit against Leo, Souad is currently compelled by court order in case No. 10-

       P-100 to dismiss the lawsuit she initiated against Leo in case No. 12-CH-95 (this lawsuit) as part


              3
                The exact language of paragraph h of Souad’s Exhibit G, still valid in case No. 10-P-
       100, provides: “SOUAD, ELZA, ABE, TONY and LEO will support this settlement before the
       court, on behalf of themselves and their descendants.”


                                                        11
       of the global release and settlement agreement that remains viable, to date, in the probate matter.

       On this basis, we conclude the contested issue raised in this appeal is moot since another

       identical order is binding on Souad in the probate action requiring the voluntary dismissal of the

       case at bar, with prejudice.

¶ 31                                          II. Release of Errors

¶ 32          Next, we address Leo's assertion that this appeal should be dismissed because Souad is

       precluded or estopped, based on the doctrine of release of errors, from requesting the court to set

       aside the global release and settlement agreement in case No. 12-CH-95.

¶ 33          According to the doctrine of release of errors, a litigant is barred or estopped on appeal

       from attacking a decree or judgment if the same litigant has enjoyed the benefits of that judgment

       and the opposing party would be placed at a distinct disadvantage upon reversal. Mitchell v.

       Atwood Enterprises, Inc., 253 Ill. App. 3d 475, 479 (1993) (citing In re Marriage of Pitulla, 202
Ill. App. 3d 103, 110-11 (1990)); Adams v. Adams, 44 Ill. App. 3d 656, 657 (1976). Hence, the

       test for dismissal of an appeal under the doctrine of release of errors involves two issues: “(1)

       [whether] the appellant has accepted benefits from the decree and, (2) [whether] the appellee

       would be at a distinct disadvantage upon reversal.” In re Marriage of Parr, 103 Ill. App. 3d 199,

       202-03 (1981).

¶ 34          The existence of a distinct disadvantage to the opposing party is the key factor. Parr, 103
Ill. App. 3d at 203; Mitchell, 253 Ill. App. 3d at 479; Pitulla, 202 Ill. App. 3d at 111. In this

       case, Leo would be at a distinct disadvantage if this court vacates the global release and

       settlement agreement in case No. 12-CH-95 for several reasons. First, the global release and

       settlement agreement (Exhibit G) that applied to all five pending cases required Leo to

       voluntarily dismiss, with prejudice, all pending lawsuits against his siblings. Once the court



                                                        12
       ordered the enforcement of Exhibit G, the trial court itself entered an order, on September 24,

       2013, dismissing Leo’s pending lawsuits against his siblings, in case Nos. 11-L-343, 12-L-240,

       and 12-L-287, with prejudice. Leo has not challenged that order of dismissal in those cases.

¶ 35          While Souad does not dispute Leo’s lawsuits were dismissed with prejudice pursuant to

       the global release and settlement agreement, Souad alleges, on page four of her reply brief, that

       the July 1 and September 24 orders “have no effect upon the probate process” where she is

       named administrator and individually as a beneficiary. We disagree. The order entered on

       September 24, 2013, in case No. 10-P-100 and all other cases requires that Leo and the others not

       oppose the transfer of all the estate assets to Camille’s revocable trust upon final settlement of

       the estate. As noted with respect to the mootness doctrine above, Souad has not requested the

       trial court to stay the enforcement of the global release and settlement agreement in the probate

       action pending the outcome of this appeal. Thus, it appears that Souad, as administrator of her

       husband’s estate, intends to enforce this provision of the global release and settlement

       agreement. Therefore, we conclude the global release and settlement agreement has a great

       effect on the probate process.

¶ 36          Moreover, we reject Souad’s contention that the doctrine of release of errors should not

       apply in this case because she did not personally receive a direct benefit from the dismissal of

       Leo’s lawsuits against his siblings. We acknowledge Souad was not a party to those lawsuits

       and did not directly benefit from the dismissal of Leo’s lawsuits against two of Souad’s other

       children. However, Souad’s offer letter requested those dismissals along with other demands

       that directly impacted the proceedings involving her husband’s estate, as discussed above.

¶ 37          Further, the order enforcing the global release and settlement agreement, entered by the

       court on September 24, 2013, in case No. 10-P-100, required Leo to abandon his active approach



                                                        13
       to the probate action, which involved his active role in monitoring the expenditures of the estate.

       For example, pursuant to Souad’s offer letter, the release and settlement agreement required Leo

       to waive any and all objections he had or may develop concerning the accountings in the pending

       estate proceedings and refrain from proceeding on his pending citation, which Leo previously

       filed as a beneficiary in the probate case. Further, the global release and settlement

       agreement prohibited Leo from contesting the amount of attorney fees to be paid to the law firms

       of Williams, Williams & Loeffel, P.C., and Cusack, Gilfillan & O’Day, LLC, by the estate of

       Camille I. Ghantous.

¶ 38          On appeal, Souad does not allege Leo did not uphold his promises with respect to his

       conduct as a beneficiary of his father’s estate. The record in case No. 10-P-100 reveals that Leo

       adopted a silent approach to his father’s estate proceedings after the court’s order enforcing the

       release and settlement agreement on September 24, 2013. 4 Leo did not file any objections to the

       annual accounting, dated December 20, 2013, or object to the payments of estate costs, which

       included the payment of $23,000 in fees to the law firms of Williams, Williams & Loeffel, P.C.,

       and Cusack, Gilfillan & O’Day, LLC. Hence, contrary to Souad’s contention raised in her reply

       brief, the global release and settlement agreement required Leo to modify his conduct and refrain

       from exercising his rights as a beneficiary in case No. 10-P-100, and he did so as ordered by the

       court. We conclude that Souad, as administrator and beneficiary of her husband’s estate, has

              4
                We take judicial notice of the Peoria County circuit clerk’s records of the probate
       proceedings and the annual accounting filed on December 20, 2013, in case No. 10-P-100. See
       In re Application of the County Treasurer & ex officio County Collector, 356 Ill. App. 3d 1102,
       1111 (2005). These records show multiple court proceedings from March 2010 until the order at
       issue was filed in the probate case on September 24, 2013, but no action occurred after that date
       other than the filing of the annual accounting on December 20, 2013. This annual accounting,
       filed with the court without objection from Leo, revealed payments of $23,000 from the estate to
       the law firms of Williams, Williams & Loeffel, P.C., and Cusack, Gilfillan & O’Day, LLC.
       These payments are consistent with the parties’ agreement set out in paragraphs d and g of the
       global release and settlement agreement drafted by Souad (Exhibit G).


                                                        14
       accepted the benefits from Leo’s ongoing compliance with the terms of the global release and

       settlement agreement that require him to passively allow, as a beneficiary in the probate case, the

       payment of fees and the further distribution of assets.

¶ 39          Consequently, we conclude the doctrine of release of errors now estops Souad from

       attempting to obtain a reversal of the order dismissing her chancery lawsuit, case No. 12-CH-95,

       since she has accepted the benefits of a similar order enforcing the very same global release and

       settlement agreement in the probate action.

¶ 40          Accordingly, since the doctrine of mootness and the doctrine of release of errors require a

       dismissal of this appeal, we find it unnecessary to address whether the additional principles of

       collateral estoppel, res judicata, and freedom of speech have any application in this matter.

¶ 41                                         CONCLUSION

¶ 42          Since any appeal regarding the order enforcing the release and settlement agreement, in

       this case alone, is barred by the doctrines of mootness and release of errors, Souad is estopped

       from challenging those orders in this appeal,

¶ 43          Dismissed.




                                                        15